DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo et al. US 2014/0178072.
	Regarding claim 1, Yoo et al. discloses in Figs. 1-3, a method of registering a new optical network unit (ONU) to be performed by an optical line terminal (OLT), the method comprising: 
transmitting a ranging notification message to a centralized unit (CU)/distributed unit (DU) 300 to register the new ONU (paragraphs 0019-0020); 
receiving scheduling information for registering the new ONU from the CU/DU in response to the ranging notification message (paragraphs 000019-0020); 
transmitting a serial number request message to a service region in which ONUs are present based on the received scheduling information (paragraph 0025); and 
when a serial number response message is received from the new ONU in response to the serial number request message, registering the new ONU that transmits the serial number response message, wherein the transmitting of the serial number request message is performed through a multi-quiet zone of a short period (paragraphs 0027-0028).
	Regarding claims 2 and 8, Yoo discloses wherein each quiet zone in the multi-quiet zone comprises a minimum response time variation of an ONU, a random delay time, an optical fiber transmission time, and a distance variation time for adjusting a variation that is based on a distance of the ONU (paragraphs 0030-0031).
	Regarding claims 3 and 9, Yoo discloses wherein the CU/DU is configured to provide the scheduling information such that a radio unit (RU) does not transmit data to the OLT in a quiet zone interval in which registration of the new ONU is performed (paragraphs 0024-0025, 0032, i.e., the quiet window is only use for discovery and ranging of the ONU).
	Regarding claims 4 and 10, Yoo discloses wherein the serial number request message comprises an identifier (ID) for identifying the service region that is classified based on a distance, wherein the new ONU present in the service region is configured to transmit the serial number response message to the OLT in response to the serial number request message comprising the ID corresponding to a location of the new ONU (paragraphs 0020, 0030).
	Regarding claims 5 and 11, Yoo discloses wherein, when the serial number request message is received from the OLT, the new ONU is configured to transmit the serial number response message to the OLT after a minimum response time and a random delay time (paragraphs 0026, 0030-0031).
	Regarding claims 6 and 12, Yoo discloses wherein the registering of the new ONU comprises: allocating an identifiable ID to the new ONU that transmits the serial number response message; and completing the registering of the new ONU by measuring a distance to the new ONU to which the ID is allocated and allocating an adjusted value (paragraph 0030).
	Regarding claim 7, Yoo et al. discloses in Fig. 3, an optical line terminal (OLT) comprising: a processor 120 (abstract, paragraphs 0044, 0046), wherein the processor is configured to perform the method of claim 1 above.

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
a) 	Lin et al. US Publication no. 2019/0273975.  Passive optical network system, optical line terminal and optical network unit
b) 	Ma et al. US Publication no. 2022/0264203. Method for reducing uplink dalay of passive optical network and related device
c) 	Kim et al. Publication no. US 2010/0272259.  Method for filtering of abnoemal ONT with same serial number in a GPON

4.	 Any inquiry concerning this communication or earlier communications from
the examiner should be directed to Dzung D Tran whose telephone number is (571)
272-3025. The examiner can normally be reached on 9:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024.
The fax phone number for the organization where this application or proceeding
is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DT
8/25/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637